Judgment, Supreme Court, New York County (Joan B. Lobis, J.), entered June 7, 2005, which, inter alia, dissolving the parties’ marriage, equitably distributing the marital property, and awarding plaintiff child support, plus maintenance of $1,000 per month until April 1, 2007, and bringing up for review the order, same court and Justice, entered on or about March 15, 2005, confirming the report of the Special Referee, unanimously affirmed, with costs and disbursements.
Defendant, who asserted in the trial court that there was no need to submit to the court the transcript of the hearing conducted before the Special Referee, has waived the argument he would now make that the court should not have confirmed the Special Referee’s report without having before it a complete transcript of the underlying hearing. In any case, the record submitted to the court by plaintiff was sufficiently complete to permit meaningful review of the Special Referee’s findings and conclusions (see Matter of Sledge v Sledge, 228 AD2d 310 [1996]).
The trial court appropriately decided those matters not addressed by the Special Referee pertaining to maintenance, child support and medical insurance (see CPLR 4403; Salomon v Angsten, 19 AD3d 143, 144 [2005]). We decline to disturb the court’s determinations on these issues, which comport with the applicable statutory guidelines and are well supported by the record. The findings of the Special Referee are also supported by the record and, accordingly, were properly confirmed (see Baker v Kohler, 28 AD3d 375, 375-376 [2006]).
We have considered defendant’s remaining arguments and find them unavailing. Concur—Tom, J.P, Andrias, Saxe, Marlow and Nardelli, JJ.